Case 1:20-cv-01471-GBD Document 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAEL CRUZ, on behalf of himself and all others +
similarly situated, :
Plaintiff, :

-against- :

CPO COMMERCE, LLC, :
Defendant. :

woe eee ee eee eee eee eee eee xX

GEORGE B. DANIELS, United States District Judge:

Filed 04/27/20 Page 1of1

 

  
  
 

MIRC AT Tar ge

eer he

ING LEE aC en te

 

ORDER

20 Civ. 1471 (GBD)

This Court having been advised that the parties have reached a settlement in principle, the

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

The initial conference scheduled for July 15, 2020 at 9:30 am is canceled.

Dated: April 27, 2020
New York, New York

SO ORDERED.

nay & Dwode

 

GEPRD B. DANIELS
ited States District Judge

wa dds y
AY
sh

 

 
